NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          SEP 03 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

SANTOS FRANCISCO JUANTA,                         No. 12-71122

               Petitioner,                       Agency No. A095-753-541

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Santos Francisco Juanta, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order declining to

remand and dismissing his appeal from an immigration judge’s order denying his

request for a continuance. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion both the denial of a motion for a continuance,

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008), and the denial of

a motion to remand, Movsisian v. Ashcroft, 395 F.3d 1095, 1097-98 (9th Cir.

2005). We deny in part and dismiss in part the petition for review.

       The agency did not abuse its discretion in denying Juanta’s motion for a

continuance to file an application for a U visa, where Juanta had been granted five

continuances for the purpose of filing an application for a U visa, but had failed to

do so. See Sandoval-Luna, 526 F.3d at 1247 (no abuse of discretion by denying a

motion for a continuance where the relief sought was not immediately available to

petitioner).

       To the extent Juanta challenges the BIA’s decision not to remand in light of

evidence Juanta submitted on appeal relating to his U visa eligibility, the BIA did

not abuse its discretion in declining to remand, where Juanta did not submit

evidence that he had actually filed an application for a U visa and, therefore, had

not established that he warranted remand for a further continuance. See id.

       To the extent Juanta challenges his detention and the agency’s denial of

bond or parole, those contentions are not properly before us. See 8 U.S.C.

§ 1226(e); 8 C.F.R. § 1003.19(d); Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th




                                          2                                     12-71122
Cir. 2011) (noting entitlement to bond hearing for certain aliens held in custody

and setting forth procedure for challenging bond determinations).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   12-71122